Citation Nr: 0933833	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  05-31 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent prior to October 12, 2004 for service-connected disc 
herniation of L5-S1 with chronic low back syndrome and sprain 
(low back disability). 

2.  Entitlement to an initial evaluation in excess of 10 
percent from October 12, 2004 to February 16, 2009 for 
service-connected low back disability.

3.  Entitlement to an initial evaluation in excess of 20 
percent beginning February 17, 2009 for service-connected low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active military duty from July 1990 to 
October 1992.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in December 2008 to the Department of Veterans 
Affairs (VA) Regional Office in Newark, New Jersey (RO) for 
additional development.  An April 2009 rating decision 
granted a 20 percent rating for service-connected low back 
disability effective February 17, 2009.  The Veteran 
continued his appeal.


FINDINGS OF FACT

1.  The evidence prior to October 12, 2004 shows 
incapacitating episodes having a total duration of at least 
six weeks during the previous year.  

2.  The evidence between October 12, 2004 and February 16, 
2009 does not show flexion of the lumbar spine to 60 degrees 
or less, combined range of motion of the thoracolumbar spine 
to 120 degrees or less, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour, or incapacitating episodes having a total duration 
of at least two weeks in a year.  

3.  The evidence beginning February 17, 2009 does not show 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, favorable ankylosis of the thoracolumbar spine, or 
incapacitating episodes having a total duration of at least 
four weeks.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
of 60 percent for the service-connected low back disability 
prior to October 12, 2004 have been met.  38 U.S.C.A. § 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5243-5237 (2008).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected low back 
disability from October 12, 2004 to February 16, 2009 have 
not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5243-5237 
(2008).  

3.  The criteria for the assignment of an initial evaluation 
in excess of 20 percent for the service-connected low back 
disability beginning February 17, 2009 have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Codes 5010-5242 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). The 
RO sent the Veteran a letter in May 2004, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to service connection.  Service 
connection was subsequently granted for low back disability 
in a rating decision in July 2004.  

Although the Veteran was not notified of the requirements to 
establish entitlement to an increased rating until later, the 
VA General Counsel has held that 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate newly raised or 
"downstream" issues, such as the claims for increased 
compensation following the initial grant of service 
connection for a disability, in response to notice of its 
decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  The appropriate notice has been given in 
this case with respect to the increased rating claims.

In accordance with the requirements of VCAA, the May 2004 
letter informed the Veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

The Veteran was informed in a March 2006 letter that an 
appropriate effective date would be assigned if his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Because this case involves initial ratings, the 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) are inapplicable.  
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in June 2004, August 2007, and February 2009.  

All available evidence that is pertinent to the claims has 
been obtained and there is sufficient medical evidence on 
file on which to make a decision on the issues on appeal.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his November 2008 video conference hearing.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2008).  


Analyses of the Claims

As noted above, a July 2004 rating decision granted service 
connection for a low back disability and assigned an initial 
10 percent rating effective April 28, 2004; an April 2009 
rating decision granted an initial 20 percent evaluation for 
service-connected low back disability effective February 17, 
2009.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  


In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2008).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2008).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

A 50 percent evaluation is assigned for intervertebral disc 
syndrome or for strain of the thoracolumbar spine when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
A 40 percent rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less or when there is 
favorable ankylosis of the entire thoracolumbar spine.  A 20 
percent evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
with muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 10 percent 
evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, or with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5243, 5237 (2008).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 degrees, and lateral 
flexion to either side is 0 to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (2) (2006); see also 
38 C.F.R. § 4.71a, Plate V (2008).  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) (2008).  
Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table) (2008).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 10 percent rating is 
awarded for incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months.  A 20 percent rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating is assigned for incapacitating episodes having 
a total duration of at least four weeks, but less than six 
weeks during the past 12 months.  A maximum 60 percent rating 
is warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  Note 1 provides that for the purposes of evaluations 
under Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
38 C.F.R. § 4.71a (2008).

The notes to the revised rating criteria for low back 
disabilities state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) 
(2008).  Each range of motion measurement is rounded to the 
nearest five degrees.  Id. at Note (4) (2008).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  See Butts v. 
Brown, 5 Vet. App. 532 (1993).

Private MRIs of the Veteran's lumbar spine in January 2002, 
April 2004, and September 2005 reveal low back disc 
herniation.

When examined by VA in June 2004, flexion of the Veteran's 
thoracolumbar spine was to 90 degrees, extension was to 20 
degrees, and lateral bending and rotation were to 30 degrees 
to either side.  There was mild muscle spasm and tenderness 
but no weakness or motor or sensory deficit.  The diagnoses 
were lumbar sprain, focal disc herniations at L5-S1, and 
chronic low back syndrome.

Written notices from Edison-Metuchen Orthopedic Group and 
Union Anesthesia Associates reveal that the Veteran was told 
not to go to work due to his low back disability from April 
23, 2004 through approximately May 17, 2004; May 11, 2004 
through May 25, 2004; June 1, 2004 through June 5, 2004; July 
12, 2004 through July 19, 2004; and October 9, 2004 through 
October 11, 2004.  According to the notices from Edison-
Metuchen, the Veteran was totally incapacitated.

The Veteran complained on VA examination in August 2007 of 
back pain with pain and tenderness.  It was noted that he was 
employed full time; he said that he had lost 4 weeks during 
the previous year.  He did not have any spasm, atrophy, 
guarding, or weakness.  Gait and posture were normal.  Motor, 
sensory, and reflex testing did not reveal any deficit.  
Forward flexion of the thoracolumbar spine was to 85 degrees, 
with pain beginning at 75 degrees; backward extension was to 
10 degrees, with pain beginning at 8 degrees; and lateral 
bending was to 28 degrees on each side.  It was reported that 
the effect of the low back on the Veteran's daily activities 
was no worse than mild.  The diagnosis was herniated nucleus 
pulposus of L4-5 and L5-S1, mild.

According to a September 2008 statement from Wendel 
Chiropractic Center, the Veteran said that he only got 
temporary relief treatment and that he was "laid up" at 
least once a year due to his back disability.

The Veteran's testimony in support of his claim at a video 
conference hearing with the undersigned Veterans Law Judge in 
November 2008 included the contention that he had to lie down 
to alleviate his pain when told not to work by his doctor.
The Veteran complained on VA examination on February 17, 2009 
of constant severe pain with radiation.  The Veteran said 
that he was working full time as an avionics technician and 
had not lost any time from work in the past year.  There were 
no recent flare-ups or incapacitating episodes.  He did have 
spasm, pain with motion, tenderness, and weakness.  There was 
no abnormal spinal curvature, other than lumbar flattening.  
Motor, sensory, and reflex testing did not reveal any 
deficit.  Forward flexion of the thoracolumbar spine was to 
55 degrees, backward extension was to 7 degrees, lateral 
bending was to 15 degrees to the left and to 10 degrees to 
the right, and rotation was to 10 degrees to either side.  
There was objective evidence of pain on motion.  There was no 
additional limitation after three repetitions.  It was 
reported that the effect of the low back on the Veteran's 
daily activities was no worse than mild.  The diagnoses were 
lumbar degenerative disc disease, mild; and lumbar spine 
osteoarthritis, mild.  The examiner noted that the Veteran's 
low back had a significant effect on his usual occupation and 
that his lumbosacral range of motion had significantly 
worsened since his last evaluation.

The medical evidence prior to October 12, 2004 shows that the 
Veteran was given written notices from private health care 
providers in which it was reported that the Veteran was 
unable to work during the period from April 23, 2004 to 
October 11, 2004 for a total of more than six weeks due to 
his low back disability, with several of the notices 
specifically noting that the Veteran was totally 
incapacitated.  Additionally, the Veteran testified in 
November 2008 that he would have to lie down to alleviate the 
back pain when his doctor recommended that he stay home from 
work due to his low back disability.  Consequently, under the 
criteria for rating intervertebral disc syndrome based on 
incapacitating episodes, an initial 60 percent rating is 
warranted for the Veteran's low back disability through 
October 11, 2004.  A rating in excess of 60 percent is not 
warranted prior to October 11, 2004 because there is no 
evidence of unfavorable ankylosis of the entire spine.

The Board finds that a 10 percent rating is warranted for the 
low back from October 12, 2004 to February 16, 2009 because 
there is no evidence during that time of flexion of the 
lumbar spine to 60 degrees or less, combined range of motion 
of the thoracolumbar spine to 120 degrees or less, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, or incapacitating episodes having 
a total duration of at least two weeks in a year.

VA examination on February 17, 2009 found that flexion of the 
thoracolumbar spine was to 55 degrees and that the combined 
motion of the thoracolumbar spine was to 107 degrees.  There 
was no evidence of favorable ankylosis of the entire 
thoracolumbar spine and no incapacitating episodes having a 
total duration of more than 4 weeks in the previous year.  
Based on the finding of forward flexion of the thoracolumbar 
spine to 55 degrees, the current rating of 20 percent is 
correct beginning February 17, 2009.

As the VA examinations in June 2004, August 2007, and 
February 2009 did not show any significant sensory deficit, a 
separate compensable rating for the neurologic manifestations 
of the veteran's low back disability is not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 Note (1) (2008).  

Because the Veteran is being assigned a 60 percent evaluation 
for his service-connected low back disability effective prior 
to October 12, 2004, which is greater than the maximum 
schedular rating for loss of motion of the low back, and 
because there is no medical evidence of additional loss of 
joint function on repetitive motion of the low back on VA 
examination in August 2007 and February 2009, a higher rating 
is not warranted for service-connected low back disability 
under the provisions of 38 C.F.R. §§ 4.40, 4.45 (2008).  See 
also Deluca v. Brown, 8 Vet. App. 202 (1995).  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to applicable regulation, an extraschedular rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  
The schedular evaluations in this case are not shown to be 
inadequate.  A rating in excess of that assigned is provided 
in the rating schedule; but the medical evidence reflects 
that this manifestation is not present in this case, as 
discussed above.  In fact, the evidence indicates that the 
Veteran is working full time as an avionics technician.  
Accordingly, the RO's decision not to submit this issue for 
extraschedular consideration was correct.  

The Board has considered the lay statements on file, 
including from the Veteran, in the above decisions.  In 
reaching the above decisions, the Board has also considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the claims denied 
above, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial 60 percent evaluation for the service-connected 
low back disability prior to October 12, 2004 is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  

An initial evaluation in excess of 10 percent for the 
service-connected low back disability from October 12, 2004 
to February 16, 2009 is denied.  

An initial evaluation in excess of 20 percent for the 
service-connected low back disability beginning February 17, 
2009 is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


